DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method of molding a semiconductor device comprising “disposing a heat sink having a step in a bottom surface corner and a rectangular planar shape in an interior of a cavity of a metal mold and causing a first pin to project from a bottom surface of the cavity to position the heat sink; disposing a second pin projecting from the bottom surface of the cavity at the step of the positioned heat sink; and after the heat sink is positioned, lowering the first pin to the bottom surface of the cavity and sealing the heat sink with a mold resin with the second pin being left projecting”.
The prior art of record are Ferri et al. (US 6262480 B1), Sato (US 6821822 B1), Fehr (US 6058602).  
Ferri teaches a method of molding a package with a heat sink (Fig. 6 of Ferri). The heat sink (21) has a bottom surface (25) with recesses/trenches (26’).  During molding operation, a plurality of pins (23) are projected from the bottom of the cavity to hold the heat sink in place. These pins are withdrawn after the molding has been formed (see Fig. 10 of Ferri). However, Ferri does not teach a retractable first pin that Fig. 4 of Sato) with a set of pins (42 in Fig. 3) projecting from the bottom of the molding cavity to support the die.  The resin is injected with the pins in place, but the pins are withdrawn before curing the resin (see steps 65-67 in Fig. 4 of Sato).  Fehr teaches a method similar to Sato but with slightly different arrangement of pins with some pins (55) are located at the edge of the substrate (51 in Fig. 6A).  However, these pins are projected and withdrawn together.  There is no evidence of a plurality of pins of two types – the first set of pins is withdrawn from the heat sink before the mold resin being injected into the mold while the second set of pins remain projecting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822